hDREW, J.,
dissenting.
Although I agree with the learned majority that some of Drane’s actions constituted valid reasons for discharge, I respectfully dissent. The Richland Parish School Board did not comply with its own internal policy which required that the board assist personnel in every way possible to adjust to their positions and to perform their duties satisfactorily. The internal policy also mandated that every reasonable effort be made to avoid the necessity of dismissing personnel at any level.
The Board dismissed the admittedly excellent teacher at the end of her third probationary year rather than have Drane *253become tenured. The Board neither assisted Drane nor made every reasonable effort to avoid the necessity of terminating her.